Citation Nr: 0706442	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of compensation for residuals of a 
stent graft repair of an abdominal aortic aneurysm of the 
right groin under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1956 to April 
1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Hearings were scheduled for the veteran and most recently, in 
October 2006, the veteran failed to report for a Travel Board 
hearing.  


FINDING OF FACT

The veteran's disability, to include numbness of the groin 
and thigh area radiating to the knee region, is not the 
result of VA hospital/medical care or treatment in August 
2000, nor was it the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital/medical 
treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of an abdominal aortic aneurysm of the right groin, 
claimed as due to VA hospital care, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the May 2004 VCAA letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the May 2004 
VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining, as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

Regarding the January 2007 contention of the veteran's 
representative that any quality-assurance records compiled in 
conjunction with the VA treatment in question must be 
obtained and considered, the law (38 U.S.C. § 5705) 
specifically prohibits such use of those records.  Exceptions 
to this rule are not applicable in the instant case.  All 
pertinent records that could be obtained have been obtained.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in an April 2006 Supplemental 
Statement of the Case, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date of the 
disability.  

Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997). A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in November 2002.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Based upon the evidence of record, the Board finds 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stent graft repair of 
an abdominal aortic aneurysm of the right groin as a result 
of August 2000 surgery is not warranted.  

In the instant claim, the record shows that on August 22, 
2000 the veteran underwent an endovascular abdominal aortic 
aneurysm repair at a VA medical facility.  The preoperative 
and postoperative diagnoses were endovascular abdominal 
aortic aneurysm repair.  VA medical records show that later 
the same month, the veteran developed complications in the 
area of the right groin incision as evidenced by thin 
purulent fluid.  On September 12, 2000 he underwent 
irrigation and debridement of the right groin incision.  
Subsequent VA medical records show treatment for the right 
groin wound infection.  An August 2001 VA treatment record 
indicated that both groin incisions were completely healed.  

A November 2002 treatment record reflected the veteran's 
complaints of pain in the right groin with some numbness 
extending from the groin into the right thigh.  The veteran 
and his representative have argued that in addition to lymph 
node drainage, other complications of the August 2000 stent 
graft repair consist of numbness of the groin and thigh area 
which radiates to the knee region.  

In July 2003, the veteran was afforded a VA examination to 
assess the problems.  While the examiner's opinion is 
somewhat unclear regarding whether it is likely that the 
veteran's right groin numbness is secondary to the stent 
graft, his explanations clearly indicate that the veteran's 
numbness is not related to the stent graft, but rather to his 
obesity.  The veteran's claims folder was reviewed in 
conjunction with the examination.  Examination of the groin 
on both sides revealed a healed oblique groin incision on the 
left with no particular scarring.  On the right, the veteran 
had an extensive scar, which was roughly diamond shaped with 
rough edges.  The examiner noted there was no evidence of 
ulceration.  While there was adherence of the heavy scar to 
deeper structures, it was not disabling.  The veteran had a 
palpable right dorsalis pedis pulse, which was not considered 
a complication of the aortic stent surgery.  Further noted 
was that the veteran reported numbness and tingling in both 
groins and the medial surface of both thighs going down to 
both knees on the medial surfaces and the upper part of both 
legs below the knees on the medial surfaces.  According to 
the examiner, these patterns were much more likely related to 
the veteran's obesity in a "meralgia paresthetica" pattern.  
The diagnoses included right groin lymph drainage for several 
months, status post abdominal aortic aneurysm surgery, 
treatment local, healed without additional surgery, now with 
heavy scar; and paresthesias in both groins, both medial 
thighs, knees, and upper legs, "meralgia paresthetica" 
secondary to obesity and peripheral arterial occlusive 
disease, which is secondary to dyslipidemia, diabetes and 
history.  

Hence, the medical evidence in the case at hand does not 
demonstrate that the veteran's claimed disorder is caused by 
VA's carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in providing treatment 
to him.  The examiner attributed the veteran's numbness to 
other causes.  His right groin wound infection completely 
healed leaving a scar, which the examiner noted above was not 
disabling.  Although the veteran attributes his problems to 
the August 2000 surgery, it is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required, as is the case with establishing the 
etiology or diagnosis of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran has 
questioned the adequacy of the July 2003 VA opinion.  However 
the Board finds the July 2003 VA examination to be highly 
probative, as it was rendered by a competent medical doctor 
after thoroughly reviewing the claims folder and examining 
the veteran.  The Board attaches significant value to this 
opinion, as it is well reasoned, detailed, and consistent 
with other evidence of record.  Thus, the weight of the 
credible evidence establishes that VA treatment did not 
result in additional disability, let alone additional 
disability due to VA fault or an event not reasonably 
foreseeable.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Compensation for the residuals of a stent graft repair of an 
abdominal aortic aneurysm of the right groin under the 
provisions of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


